Case 1:17-mc-00404-GHW Document 50 Filed 01/28/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

In re Motion by the United States Securities 1:17-mc-404-GHW

and Exchange Commission for Nondisclosure

Orders ORDER UNDER SEAL
ORDER

The United States Securities and Exchange Commission (the “Commission”) has motioned,
under 18 U.S.C. § 2705(b), for an order directing MC] Communications Inc. — d/b/a Verizon — an
electronic communications service and/or remote computing service provider, not to give notice to
its customer, subscriber, or any other person, of one or moxse administrative subpoenas to be issued
to MCI Communications Inc./Vetizon in connection with the Commission’s investigation
numbered NY-09547 and titled ‘Trading in the Securities of Elizabeth Arden.

The Court finds, under 18 U.S.C. § 2705(b), that “there is reason to believe that notification
of the existence of the ... subpoena, . . will result in. . . (3) destruction of or tampering with
evidence; ... or (5) otherwise seriously jeopardizing an investigation.”

IT IS THEREFORE ORDERED under 18 U.S.C, § 2705(b) that MCI Communications
Inc./Verizon shall not disclose the existence of the motion, this Order, or subpoenas in this
investigation to its subscriber, customer, or any other person, unless and until otherwise authorized
to do so by the Court, except that MCI Communications Inc./Verizon may disclose the motion, this
Ordex, or subpoenas in this investigation to an attorney for MCI Communications Inc./Verizon for
the purpose of receiving legal advice.

IT IS FURTHER ORDERED that the Commission will provide an update to this Court
within every 180 days from the issuance of this Order concerning the status of the investigation and

the continued justification, if any, for this Order.

 
Case 1:17-mc-00404-GHW Document 50 Filed 01/28/21 Page 2 of 2

IT IS FURTHER ORDERED that MCI Communications Inc./Verizon shall no longer be
bound by this Order after January 14, 2020 unless otherwise ordered by the Court.
IT IS FURTHER ORDERED that the motion and this Order are sealed until January 14,

2020 unless otherwise ordered by the Court.
Gnited 2S Judge
Gregory H. Woods

Dated: “Vee eledy uel Z., LerlB,

 
